Although I entertain some doubt as to whether the chancellor was in error in holding that the land in controversy was, in reality, the property of the appellee, and therefore not subject to the lien of the judgment against her husband at the time the execution was levied; and while I am also inclined to agree with the view expressed by the Chief Justice in the dissenting opinion on that feature of the case I express no definite opinion or conclusion in regard thereto, for the reason that I think the more certainly correct solution of the question as to whether this homestead is subject to sale under the execution is that the cause be reversed and remanded for a full development of the facts, in order that it may be ascertained whether the property exceeds in value the sum of $3,000, after deducting the amount of the indebtedness secured by a lien thereon. Under such procedure the same result may be substantially accomplished as was reached in the decree *Page 129 
appealed from; and, at any rate, the soundness of the decree then rendered may be made more clearly to appear. However, in adopting this view of the matter, and in concurring in the ultimate conclusion reached in the controlling opinion, perfect candor compels me to acknowledge that I may be influenced, to some extent, by a desire to see the Court thus take advantage of the opportunity here afforded to return to that more liberal construction which was given section 1765, Code of 1930, in favor of the homestead exemptionist, prior to the decision of the case of Clark v. Edwards, 180 Miss. 97, 177 So. 361.